UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5959

REGINALD LAMAR DAVIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, District Judge.
(CR-95-81)

Submitted: January 31, 1997

Decided: February 24, 1997

Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Terry F. Rose, CLOER & ROSE, Hickory, North Carolina, for Appel-
lant. Mark T. Calloway, United States Attorney, Thomas G. Walker,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Reginald Lamar Davis appeals from his conviction for aiding and
abetting in the commission of a bank robbery in violation of 18
U.S.C. § 2113 (1994), and use of a firearm in a crime of violence in
violation of 18 U.S.C. § 924(c) (1994). We affirm.

Davis first contends that the district court erred in overruling his
objection under Batson v. Kentucky, 476 U.S. 79 (1986), to the Gov-
ernment's use of a peremptory challenge to strike a juror allegedly on
account of race. Our review reveals that the district court was not
clearly erroneous in its finding that the juror was struck not because
of race, but because of a delay prior to her affirmance that she would
follow the law as instructed by the court, especially when the evi-
dence reveals that three other members of this candidate's race were
in fact seated on the jury.

Davis next contends that the district court erred in failing to
instruct the jury on the definition of reasonable doubt. This court gen-
erally disapproves of judicial efforts to define reasonable doubt absent
a specific request from jury itself, and therefore we find no error in
the district court's refusal to further define the term. See United States
v. Reives, 15 F.3d 42, 46 (4th Cir. 1994) (stating that district court
does not err by refusing to instruct jury on meaning of reasonable
doubt even when specifically requested by the jury).

Finally, Davis contends that there was insufficient evidence to sup-
port his conviction for aiding and abetting in the robbery. We find,
when viewing the evidence in its totality and in the light most favor-
able to the Government, that there is ample evidence from which a
reasonable trier of fact could find Davis guilty beyond a reasonable
doubt. Glasser v. United States, 315 U.S. 60, 80 (1942).

Accordingly, we affirm Davis' conviction. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                     2